t c summary opinion united_states tax_court forrest jackson petitioner v commissioner of internal revenue respondent docket no 21845-05s filed date forrest jackson pro_se andrew m stroot and warren p simonsen for respondent jacobs judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect 1special trial judge carleton d powell to whom this case was submitted died on date by order dated date the parties were directed to file on or before date either a response consenting to the reassignment of this case or a notice objecting to the reassignment together with a motion for a new trial or a motion to supplement the record stating reasons in support of either motion on date counsel for respondent filed a response consenting to the reassignment of this case to date petitioner has filed no response after allowing ample time for petitioner to file a response the chief_judge reassigned this case to judge julian i jacobs for disposition on the existing record at the time the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a dollar_figure deficiency in petitioner’ sec_2002 federal_income_tax and a dollar_figure addition_to_tax pursuant to sec_6651 the issues for decision are whether petitioner conducted a trade_or_business as that term is used in sec_162 if so whether petitioner satisfied the substantiation requirements for expenses relating to that trade_or_business and whether petitioner is liable for the addition_to_tax for failure_to_file a timely return under sec_6651 background some of the facts have been stipulated and are so found the stipulated facts and exhibits as well as additional exhibits introduced at trial are incorporated herein by this reference at the time she filed the petition petitioner resided in herndon virginia during the year at issue petitioner was a part-time_employee of fedex express fedex where she had worked since fedex issued petitioner form a w-2 wage and tax statement for showing that she had earned wages of dollar_figure 2unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue petitioner filed her return in which she described her occupation as driver on or about date petitioner reported the entire amount of her wages from fedex on a schedule c profit or loss from business as gross_receipts from a business activity packs to go business solutions packs to go as opposed to wage income from those gross_receipts petitioner subtracted dollar_figure as cost_of_goods_sold and dollar_figure of expenses and reported a net profit of dollar_figure after further subtracting her standard_deduction and personal_exemption petitioner reported no taxable_income and requested a refund of the dollar_figure of tax withheld by fedex 3petitioner now agrees that the income she received from fedex should have been reported as wage income rather than as gross_receipts from a business activity 4the claimed expenses consisted of dollar_figure for advertising dollar_figure for bad_debts dollar_figure for car and truck expenses dollar_figure for depreciation dollar_figure for automobile insurance dollar_figure for legal and professional services dollar_figure for office expenses dollar_figure for rent or lease of vehicles machinery and equipment dollar_figure for rent or lease of other business property dollar_figure for repairs and maintenance dollar_figure for supplies dollar_figure for taxes and licenses dollar_figure for travel dollar_figure for meals and entertainment dollar_figure for utilities dollar_figure for wages and dollar_figure for other expenses described as petty cash tolls vendor cash promotional items 5petitioner filed a return for that was similar to the return on schedule c of that return petitioner reported her dollar_figure of wages from fedex as gross_receipts from a business activity and claimed deductions for expenses from the packs to go activity for petitioner claimed a net_loss of dollar_figure petitioner also filed a return for in which she reported her dollar_figure of wages from fedex as wage income and by means of a schedule c claimed a dollar_figure loss from the packs to go activity petitioner did not report any receipts from her packs to go continued petitioner’s packs to go activity began in as a packing shipping and moving service petitioner had already been offering business management and consulting services in petitioner expanded her business activity to include business prep marketing drawing up business plans where to find start-up money computer services and video recording services packs to go according to the schedule c petitioner prepared employed the accrual_method of accounting respondent disallowed all of petitioner’s claimed schedule c deductions because according to respondent petitioner has not shown that packs to go was a trade_or_business for which petitioner is entitled to schedule c deductions continuing respondent asserts that even if packs to go were an activity engaged in for profit petitioner’s claimed expenses were not adequately substantiated discussion in general sec_162 allows a deduction for all ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business in order for an activity to be considered a trade_or_business for the purposes of continued activity on schedule c for either or 6it does not appear that any registration formalities were in place with respect to packs to go we infer from the record that the name packs to go was first employed in and encompasses all services available from petitioner sec_162 the activity must be conducted with continuity and regularity and the taxpayer’s primary purpose for engaging in the activity must be for income or profit 480_us_23 sec_183 precludes deductions for activities not engaged in for profit except to the extent of the gross_income derived from those activities sec_183 and b thus deductions are not allowable for activities that a taxpayer carries on primarily for sport as a hobby or for recreation sec_1 a income_tax regs for a taxpayer’s expenses in an activity to be deductible under sec_162 entitled trade_or_business_expenses or sec_212 entitled expenses for production_of_income and not subject_to the limitations of sec_183 a taxpayer must show that the taxpayer engaged in the activity with an actual and honest objective of making a profit 91_tc_371 78_tc_642 affd without opinion 702_f2d_1205 d c cir hastings v commissioner tcmemo_2002_310 whether a taxpayer has an actual and honest profit objective is a question of fact to be answered from all the relevant facts and circumstances hulter v commissioner supra pincite hastings v commissioner supra sec_1_183-2 income_tax regs greater weight is given to objective facts than to a taxpayer’s mere statement of intent dreicer v commissioner supra pincite sec_1_183-2 income_tax regs the regulations set forth a nonexhaustive list of factors that may be considered in deciding whether a taxpayer had a profit objective these factors are the manner in which the taxpayer carries on the activity the expertise of the taxpayer or his advisers the time and effort expended by the taxpayer in carrying on the activity the expectation that the assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer’s history of income or losses with respect to the activity the amount of occasional profits if any which are earned the financial status of the taxpayer and any elements indicating personal pleasure or recreation see sec_1_183-2 income_tax regs no single factor nor even the existence of a majority of factors favoring or disfavoring the existence of a profit objective is controlling 32_f3d_94 4th cir affg tcmemo_1993_396 722_f2d_695 11th cir affg 78_tc_471 sec_1_183-2 income_tax regs rather the relevant facts and circumstances of the case are determinative 94_tc_41 72_tc_28 sec_1_183-2 income_tax regs we do not believe in the case before us it is necessary to analyze each of the factors enumerated in sec_1_183-2 income_tax regs rather we shall focus only on those we believe most important our analysis leads us to conclude that petitioner’s packs to go activity does not rise to the level of a trade_or_business as that term is used in sec_162 petitioner did not have any gross_receipts much less make any profit from her packs to go activity in or nor does the record indicate that packs to go owned tangible assets or even possessed a bank account at any time the following colloquy between special_trial_judge powell and petitioner during the trial indicates that special_trial_judge powell had difficulty accepting petitioner’s assertion that packs to go was operated with the requisite actual and honest objective of making a profit the court and i’m not exactly sure i understand right now after listening for almost three hours what your business is ms jackson your honor my business is a--and again it’s two-fold it’s the practical side of packing boxes because i see this every day for federal express and this was one--as a driver when we get a call to come to-- the court but if you did that you would have some income ms jackson i would have income if people paid me and if-- the court well i’m willing to accept that you had a person that broke a contract but were all three years people breaking contracts ms jackson no your honor was a sort of turning point because i was trying to also introduce--i mean i was doing this and also trying different things to generate money i tried i mean i was trying different things to make this work that’s why i was so ecstatic in when i secured a contract the court then the contract fell through ms jackson the contract fell through but i am-- the court in you didn’t have any income from this business ms jackson well in i was deciding that i’m going to wrap this up that you know i’m going to--that’s why in i didn’t do any packing and shipping or limited to just to see if i could sell the business that i have enough goodwill petitioner claims that she prepared advertising and promotional material for packs to go in the form of three infomercials recorded on compact discs digital video discs and videotapes these materials the cost of which petitioner claimed as a business_expense deduction were prepared with the help of a former brother-in-law over the course of a single weekend in addition petitioner claims that her nephew created and maintained a web site for her packs to go activity these materials were not introduced into evidence and there is no evidence apart from petitioner’s testimony that she conducted free seminars of any other strategy or tactic that petitioner used in an effort to market her packs to go activity petitioner claims that she conducted her packs to go activity from an apartment in a subsidized low-income_housing development known as the dulles center apartments she claims she did not live there an assertion that respondent disputes petitioner’s apartment was furnished with dishes plants a sofa a loveseat two tables and a coffee table petitioner’s lease agreement provided that the use of the premises for any purpose other than as a private dwelling solely for_the_use_of the resident was not permitted the lease made no mention of petitioner’s packs to go activity moreover for the first year of the lease from december of to december of petitioner’s nephew was a signatory to the lease without deciding whether petitioner did or did not live at the dulles center apartments and even if we were to accept petitioner’s uncorroborated assertions that she conducted her packs to go activity from a low-income apartment unit in violation of her lease agreement we believe that such a highly unusual arrangement is inconsistent with conducting a commercial enterprise in a businesslike manner petitioner did not keep reliable books_and_records for her packs to go activity only one signed contract between petitioner and a putative client was introduced into evidence the receipts that petitioner produced in support of her claims for various business deductions were inconsistent with or contradictory of her testimony or were simply generic receipts devoid of identifying information such as the name of the vendor or the provider of services petitioner claims she used cash to pay a substantial portion of the reported expenses of packs to go we assume that this was part of the reason she was unable to substantiate most of her reported expenses however we are mindful that even expenses for which petitioner claims to have written checks were not adequately substantiated no canceled checks or bank records of any kind were submitted this lack of record keeping is inconsistent with the conduct of a bona_fide trade_or_business in sum as stated above we conclude that packs to go did not constitute a trade_or_business for which petitioner is entitled to schedule c deductions furthermore for the most part petitioner did not substantiate the expenses she reported in connection with her packs to go activity to the extent petitioner was able to produce substantiation of any expenses we find that they were personal expenses rather than schedule c business_expenses thus we sustain respondent’s denial of deductions for packs to go as a trade_or_business respondent seeks an addition_to_tax under sec_6651 the commissioner bears the burden of production regarding the additions to tax sec_7491 116_tc_438 in order to meet this burden the commissioner must produce sufficient evidence indicating that it is appropriate to impose an addition_to_tax higbee v commissioner supra pincite once the commissioner has met this burden the taxpayer must come forward with evidence sufficient to persuade the court that the commissioner’s determination is incorrect or an exception applies id pincite as relevant here in general sec_6651 provides for an addition_to_tax that can amount to percent of the tax net amount required to be shown on the return if the return is filed more than months after the due_date of the return including extensions see sec_6651 a taxpayer can be relieved of liability from the additions to tax if the taxpayer demonstrates that the failure_to_file is due to reasonable_cause and not due to willful neglect sec_6651 higbee v commissioner supra reasonable_cause for the failure_to_file a return may be shown where the taxpayer has made a satisfactory showing that he exercised ordinary business care and prudence but nevertheless was unable to file the return within the prescribed time sec_301_6651-1 proced admin regs petitioner’ sec_2002 tax_return was introduced into evidence and bears the date of date petitioner does not dispute that she did not timely file her tax_return respondent has carried his burden regarding the addition_to_tax petitioner did not address her liability for the sec_6651 addition_to_tax either in her testimony or on brief consequently we have no basis on which to conclude that petitioner’s failure to timely file her return was due to reasonable_cause and not due to willful neglect we thus hold that petitioner is liable for the sec_6651 addition_to_tax as determined by respondent to reflect the foregoing decision will be entered for respondent
